Dismissed and Memorandum Opinion filed April 3, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00011-CV

          IN THE INTEREST OF E.M.B AND H.A.B., CHILDREN



                   On Appeal from the 309th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2004-18320

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed December 20, 2013. The notice of
appeal was filed December 26, 2013. To date, our records show that appellant has
not paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees
in civil cases unless indigent); Tex. R. App. P. 20.1 (listing requirements for
establishing indigence); see also; Tex. Gov’t Code Ann. ' 51.207.

      On February 25, 2014, this court ordered appellant to pay the appellate filing
fee on or before March 12, 2014, or the appeal would be dismissed. Appellant has
not paid the appellate filing fee. Accordingly, the appeal is ordered dismissed. See
Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case because appellant
has failed to comply with notice from clerk requiring response or other action
within specified time).


                                      PER CURIAM

Panel consists of Justices McCally, Busby, and Donovan.




                                         2